Mr. Justice Gary delivered the opinion of the Court. The appellant sued the appellee in trespass, and at the close of the evidence the court instructed the jury peremptorily to find against her. If there was no evidence fairly tending to support the action this was not error. Milburn Wagon Co. v. Stevens, 43 Ill. App. 508; Purdy v. Hall, 134 Ill. 298. Here the evidence was that the appellant resided in a certain house; the alleged trespasser, a son of the appellee, brought to, and left at, the premises, a written demand signed by the appellee, addressed to the appellant and others, for immediate possession of the premises; that at the time of the alleged trespass, two wagons with lumber came to the premises accompanied by several men, one of whom, it was rather vaguely testified, worked for the appellee; that those men began digging and breaking the house; that the appellee came to the place, and one of the men said, “ I don’t want to get arrested so I am going away;” that the appellee talked with him, gave him some money, and the man began work again. Without commenting upon this evidence, we only say that the inference to be drawn as to the connection of the appellee with the alleged trespass was for the jury. The judgment must be reversed and the cause remanded.